Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy B. Scull (Reg. No. 42,137) on February 8, 2022.

The application has been amended as follows: 

2.            (Currently Amended) A touch panel input device for performing input to a touch panel, the touch panel input device comprising:
a first object including a first surface, a first texture including a region of an S-pole and a region of an N-pole being previously magnetized on the first surface, a plate surface on an opposite side to the first surface being disposed to face an input surface of the touch panel; and 
a second object including a magnetic sheet and a conductive portion, the magnetic sheet including a second surface, a second texture including a region of an S-pole and a region of an N-pole being previously magnetized on the second surface, the second surface configured to be disposed to face the first surface, the conductive portion forming a conductive pattern on the second surface, the second object being operated by an operator performing an input operation to the touch panel, wherein
first direction second direction different from the first direction 
the conductive pattern of the conductive portion of the second object is different between when the second surface of the second object is viewed from the first direction and when the second surface of the second object is viewed from the second direction.

Allowable Subject Matter
Claims 1-6 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited prior art does not teach or disclose the following combination of limitations of independent claim 1, and similarly, claims 2, 5, and 9:
a first object including a first surface, a first texture including a region of an S-pole and a region of an N-pole being previously magnetized on the first surface, a plate surface on an opposite side to the first surface being disposed to face an input surface of the touch panel; and 
a second object including a magnetic sheet and a conductive portion, the magnetic sheet including a second surface, a second texture including a region of an S-pole and a region of an N-pole being previously magnetized on the second surface, the second surface configured to be disposed to face the first surface, the conductive portion forming a conductive pattern on the second surface, the second object being operated by an operator performing an input operation to the touch panel,
By virtue of their dependency, claims 3, 4, and 6 are also allowed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562. The examiner can normally be reached 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
SARVESH J NADKARNI/Examiner, Art Unit 2623                                                                                                                                                                                                        
/AMARE MENGISTU/Supervisory Patent Examiner, Art Unit 2623